Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the Specification after Ex Parte Quayle, filed on 01/20/2021, are accepted and place the application in condition for allowance. 
Specification now includes all part numbers referenced in the drawings. 
Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or render obvious an irrigation type reel that includes an input join that has one inlet and two outlets; wherein one of the outlets connects to a water hose, and the other connects to a lifting cylinder; wherein the lifting cylinder includes an upper caliper and a lower caliper, a cylinder body, a piston rod, a piston, and a rod body; wherein the reel includes a locking channel on one of the wing plates and the upper caliper comprises a bayonet portion and a pallet portion wherein a bayonet is disposed a long an opening and clamped in the locking channel of the reel; wherein the lower caliper has another bayonet that is clamped on the locking channel, as well.

Examiner asserts that the features of claim 1 are not present in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752